In a negligence action to recover damages for personal injuries, etc., plantiffs appeal from an order of the Supreme Court, Westchester County (Coppola, J.), dated October 20,1981, which granted defendants’ motion and cross motion to dismiss the fourth, fifth and sixth causes of action. Order affirmed, with one bill of $50 costs and disbursements. Special Term correctly concluded that there is no cause of action in New York for emotional trauma suffered by the parents of a child injured or killed as the result of negligence (Tobin v Grossman, 24 NY2d 609). The fact that plaintiffs were directly involved in the accident is relevant only insofar as it creates a cause of action on their own behalf for the injuries inflicted directly upon them. Their direct involvement does not distinguish this case from the holding of Tobin v Grossman (supra). The same concerns expressed by the Court of Appeals with regard to the inability to reasonably circumscribe a rule-creating liability and potential unlimited liability are fully applicable whether or not the plaintiffs were directly involved in the accident. Thompson, J. P., Bracken, Rubin and Boyers, JJ., concur.